Order of the Supreme Court, Westchester County, dated July 18, 1970, affirmed, with $10 costs and disbursements. In our opinion, the cause of action, as alleged in the complaint, is properly framed pursuant to CPLR 3016 (subd. [f ]). We neither reach nor decide the question whether the transactions between the parties were continuous ones, with payments made on account over the past several years. The time within which appellant may answer the complaint is extended until 20 days after entry of the order hereon. Martuseello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.